DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 11/16/2020.  Claims 1-20 are currently pending.

Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 1/20/2020. It is noted, however, that applicant has not filed a certified copy of the IN 202011002502 application as required by 37 CFR 1.55.

Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted on 11/16/2020 and 6/21/2021 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 11/16/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20180075761 A1) in view of Burnside (US 20120053760 A1), or in the alternative, Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20180075761 A1).
8.	Regarding Claim 1, De Villele teaches a processor implemented method for optimizing the operation of speed brakes in an aircraft, comprising (De Villele: [0001], [0021], and [0036] "The present invention generally relates to aircraft display systems and methods, and more particularly relates to systems and methods for determining and displaying optimized aircraft energy level [optimize operation of speed brake]."  Also, "The processor 104 is coupled to receive flight plan data from the flight plan data source 106 and is configured, upon receipt of these data, to determine the optimized aircraft energy level along a descent profile of the aircraft from cruise altitude down to the aircraft destination."  Also, "When the airbrakes [speed brakes] are appropriately extended, the processor 104 will then command the actual energy level 118 indicator to jump to the optimized aircraft energy level 116."): 
Upon generation of, by a flight management system (FMS), a speed-alert that the aircraft has departed an assigned descent path (De Villele: [0024] and [0041] "For example, in one embodiment, the flight plan data source 106 is implemented using a flight management system (FMS)."  Also, "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132 [generation of speed alerts], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy [departed from descent path] or under-energy [departed from descent path] thresholds 124, 126, may be variously implemented."), 
And displaying, on display system, a widget with accompanying text that advises the position of the speed brakes responsive to the speed-alert (De Villele: [0028], [0034], and [0035] "Referring back to FIG. 1, it is noted that the processor 104 may also be configured to implement additional functions. For example, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 [display system] that cause the display device 102 to render one or more visual cues 128."  Also, "For example, the visual cues 128 may indicate, either graphically or textually [accompanying text], that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "Referring first to FIGS. 9-12, the embodiment in which the processor 104 supplies commands that cause a jump in the indicated actual energy level 118 will be described. In doing so, it is assumed that the aircraft is in an over-energy condition and slowly trending in an increasingly over-energy direction. Thus, as depicted in FIG. 9 [widget], the actual energy level 118 and a single arrow 122 are rendered on the over-energy side of the optimized aircraft energy level 116. When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [accompanying text] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [advises position of the speed brakes] by ¼ (preferable) or ½ (if the second over-energy threshold 124-2 is reached).).
De Villele fails to explicitly teach calculating a position of the speed brakes that will put the aircraft back on the assigned descent path. However, De Villele does teach to change the configuration position of the speed brakes based on the energy level of the aircraft. Although there is not an explicit teaching of a calculation to put the aircraft back on the descent path, an energy threshold is set and a position of the speed brake is determined for each threshold. Therefore, the position of the speed brakes is determined based on the energy of the aircraft and the optimum energy level.  Also, the energy level of the aircraft is optimized along a descent profile (De Villele: [0030] and [0037] "For example, in some embodiments, such as the ones depicted in FIGS. 9-15, which will be described in more detail further below, the rendered image 110 may include a first over-energy threshold 124-1 to indicate when the aircraft airbrakes should be extended by ¼ [position of the speed brakes], a second over-energy threshold 124-2 to indicate when the aircraft airbrakes should be extended by ½ [position of the speed brakes], etc. Moreover, the under-energy threshold 126 may be used to indicate, for example, when the airbrakes, if extended, should be retracted."  Also, "Then, when the actual energy level 118 reaches the under-energy threshold 126 (FIG. 11), a visual cue 128 will be rendered (not depicted in FIGS. 9-11) to indicate that the aircraft airbrakes should be retracted [position of the speed brakes]. Upon retraction, the actual energy level 118 indicator should again jump to the optimized aircraft energy level 116 [will put back on the assigned descent path] (FIG. 12)."). 
Additionally, in the same field of endeavor, Burnside explicitly teaches calculating a position of the speed brakes that will put the aircraft back on the assigned descent path (Burnside: [0012], [0015], [0039], and [0066] "According to one or more embodiments, a speed brake command is generated that is applied to deploy the speed brakes when the aircraft is too high. When nominal thrust is idle thrust, the speed brake command is generated whenever the aircraft is determined to be too high."  Also, "The speed brake commands, in turn, may be used to deploy the speed brakes. The speed brake command may cause the speed brakes to stay deployed until a new speed brake command issues, or they may cause the speed brake to deploy for a predetermined period of time or until a certain reduction in total energy is achieved."  Also, "The length of time the speed brakes are deployed [position of speed brakes] may be pre-determined or may be calculated on-the-fly [calculate position of speed brakes]. For instance, the speed brakes may be deployed for a period of time to give rise to a rate of total energy reduction to ensure that the aircraft will cancel out its vertical deviation [put aircraft back on assigned descent path] in a given amount of time. Hence, the method may comprise calculating the necessary period of time to achieve the desired vertical position."  Also, "The adjust throttle/speed brake procedure 142 sees either the throttle(s) setting increased to vary the thrust level of the engines 210 or the speed brake(s) 230 deployed to slow the aircraft 200 in response to the deviation in vertical position. For example, if the deviation is found to indicate that the aircraft 200 is too high, the speed brakes 230 are deployed... The response of the aircraft 200 is then monitored and the throttle setting/speed brakes are returned to their nominal setting [calculate position of speed brake] once the actual vertical position returns to the desired vertical position [aircraft back on assigned descent path], as will be described in more detail below.").
De Villele and Burnside are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele to incorporate the teachings of Burnside to calculate a position of the speed brake to put the aircraft back on the descent path because it provides the benefit of assisting the pilots during a high workload situation when the aircraft is descending and to make sure the aircraft follows the descent path. Putting the aircraft back on the assigned descent path provides the additional benefit of increased safety for the passengers, vehicle, and surroundings.
	In the alternative, De Villele teaches a processor implemented method for optimizing the operation of speed brakes in an aircraft, comprising (De Villele: [0001], [0021], and [0036] "The present invention generally relates to aircraft display systems and methods, and more particularly relates to systems and methods for determining and displaying optimized aircraft energy level [optimize operation of speed brake]."  Also, "The processor 104 is coupled to receive flight plan data from the flight plan data source 106 and is configured, upon receipt of these data, to determine the optimized aircraft energy level along a descent profile of the aircraft from cruise altitude down to the aircraft destination."  Also, "When the airbrakes [speed brakes] are appropriately extended, the processor 104 will then command the actual energy level 118 indicator to jump to the optimized aircraft energy level 116."): 
Upon generation of, by a flight management system (FMS), a speed-alert that the aircraft has departed an assigned descent path (De Villele: [0024] and [0041] "For example, in one embodiment, the flight plan data source 106 is implemented using a flight management system (FMS)."  Also, "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132 [generation of speed alerts], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy [departed from descent path] or under-energy [departed from descent path] thresholds 124, 126, may be variously implemented."), 
And displaying, on display system, a widget with accompanying text that advises the position of the speed brakes responsive to the speed-alert (De Villele: [0028], [0034], and [0035] "Referring back to FIG. 1, it is noted that the processor 104 may also be configured to implement additional functions. For example, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 [display system] that cause the display device 102 to render one or more visual cues 128."  Also, "For example, the visual cues 128 may indicate, either graphically or textually [accompanying text], that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "Referring first to FIGS. 9-12, the embodiment in which the processor 104 supplies commands that cause a jump in the indicated actual energy level 118 will be described. In doing so, it is assumed that the aircraft is in an over-energy condition and slowly trending in an increasingly over-energy direction. Thus, as depicted in FIG. 9 [widget], the actual energy level 118 and a single arrow 122 are rendered on the over-energy side of the optimized aircraft energy level 116. When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [accompanying text] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [advises position of the speed brakes] by ¼ (preferable) or ½ (if the second over-energy threshold 124-2 is reached).).
De Villele fails to explicitly teach calculating a position of the speed brakes that will put the aircraft back on the assigned descent path. However, De Villele does teach to change the configuration position of the speed brakes based on the energy level of the aircraft. 
However, De Villele teaches (De Villele: [0030] and [0037] "For example, in some embodiments, such as the ones depicted in FIGS. 9-15, which will be described in more detail further below, the rendered image 110 may include a first over-energy threshold 124-1 to indicate when the aircraft airbrakes should be extended by ¼ [position of the speed brakes], a second over-energy threshold 124-2 to indicate when the aircraft airbrakes should be extended by ½ [position of the speed brakes], etc. Moreover, the under-energy threshold 126 may be used to indicate, for example, when the airbrakes, if extended, should be retracted."  Also, "Then, when the actual energy level 118 reaches the under-energy threshold 126 (FIG. 11), a visual cue 128 will be rendered (not depicted in FIGS. 9-11) to indicate that the aircraft airbrakes should be retracted [position of the speed brakes]. Upon retraction, the actual energy level 118 indicator should again jump to the optimized aircraft energy level 116 [will put back on the assigned descent path] (FIG. 12)."). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to put the aircraft back on the descent path by calculating a speed brake position as similarly shown in De Villele’s [0030] and [0037] use of the energy thresholds to benefit the aircraft by using the optimized energy level of the descent profile. The position of the speed brakes is determined based on the energy of the aircraft and the optimum energy level to provide the benefit of putting the aircraft back in the optimum state along the descent profile.
9.	Regarding Claim 2, De Villele and Burnside remains as applied above in Claim 1, and further, De Villele teaches the speed-alert is an FMS drag required notification (De Villele: [0034], [0035], and [0041] "For example, the visual cues 128 may indicate, either graphically or textually, that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [notification] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [drag is required] by ¼ (preferable) or ½ (if the second over-energy threshold 124-2 is reached)." Also, "These alerts 132 [speed alert], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy or under-energy thresholds 124, 126, may be variously implemented. For example, one or more of the indicia 118, 122, 124 [drag required notification] could start blinking, a textual or graphic message could be rendered, an audible message could be generated, or any one of numerous other types of alerts or combinations thereof could be generated." Note that a skilled practitioner would recognize that if the over energy threshold graphic is flashing as the alert, and it would indicate that drag is required to decrease the energy of the aircraft and move to the optimum energy. As explained above in [0035], when the energy reaches the over energy threshold, the visual indicates to extend the flaps/airbrakes (and also provides an alert) which is equivalent to requiring drag.). 
10.	Regarding Claim 3, De Villele and Burnside remains as applied above in Claim 1, and further, De Villele teaches the speed-alert is an FMS extend speed brakes notification (De Villele: [0034], [0035], and [0041] "For example, the visual cues 128 may indicate, either graphically or textually, that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [notification] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [extend speed brakes notification] by ¼ (preferable) or ½ (if the second over-energy threshold 124-2 is reached)."  Also, "These alerts 132 [speed alert], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy or under-energy thresholds 124, 126, may be variously implemented. For example, one or more of the indicia 118, 122, 124 [extend speed brakes notification] could start blinking, a textual or graphic message could be rendered, an audible message could be generated, or any one of numerous other types of alerts or combinations thereof could be generated." Note that a skilled practitioner would recognize that if the over energy threshold graphic is flashing as the alert, and it would indicate that drag is required to decrease the energy of the aircraft and move to the optimum energy. As explained above in [0035], when the energy reaches the over energy threshold, the visual indicates to extend the flaps (and also provides an alert).).  
11.	Regarding Claim 10, De Villele teaches a system for optimizing the operation of speed brakes in an aircraft, comprising (De Villele: [0001], [0021], and [0036] "The present invention generally relates to aircraft display systems and methods, and more particularly relates to systems and methods for determining and displaying optimized aircraft energy level [optimize operation of speed brake]."  Also, "The processor 104 is coupled to receive flight plan data from the flight plan data source 106 and is configured, upon receipt of these data, to determine the optimized aircraft energy level along a descent profile of the aircraft from cruise altitude down to the aircraft destination."  Also, "When the airbrakes [speed brakes] are appropriately extended, the processor 104 will then command the actual energy level 118 indicator to jump to the optimized aircraft energy level 116."):
A source of a speed-alert that the aircraft has departed an assigned descent path (De Villele: [0041] "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132 [generation of speed alerts], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy [departed from descent path] or under-energy [departed from descent path] thresholds 124, 126, may be variously implemented."); 
And a control module comprising a processor and programmed to receive the speed-alert (De Villele: [0008] and [0041] "The processor is coupled to receive flight plan data, the aircraft speed signal, and the aircraft altitude signal, and is configured to: process the flight plan data to determine the optimized aircraft energy level along a descent profile of the aircraft from cruise altitude down to aircraft destination, continuously process the sensed aircraft speed to determine the actual aircraft kinetic energy level, continuously process the sensed aircraft altitude to determine the actual aircraft potential energy level continuously compare the actual aircraft energy level of the aircraft to the optimized aircraft energy level [receive speed alert], and continuously sum the actual aircraft kinetic energy level and the actual aircraft potential energy level to determine the actual aircraft energy level."  Also, "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132, which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy or under-energy thresholds 124, 126, may be variously implemented." Note that a skilled practitioner would recognize that in order to display an alert, it must first be received to know what to display.);
And display, on a display system, a speed-brake widget with accompanying text that advises the position of the speed brakes in response to the speed-alert (De Villele: [0028], [0034], and [0035] "Referring back to FIG. 1, it is noted that the processor 104 may also be configured to implement additional functions. For example, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 [display system] that cause the display device 102 to render one or more visual cues 128."  Also, "For example, the visual cues 128 may indicate, either graphically or textually [accompanying text], that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "Referring first to FIGS. 9-12, the embodiment in which the processor 104 supplies commands that cause a jump in the indicated actual energy level 118 will be described. In doing so, it is assumed that the aircraft is in an over-energy condition and slowly trending in an increasingly over-energy direction. Thus, as depicted in FIG. 9 [widget], the actual energy level 118 and a single arrow 122 are rendered on the over-energy side of the optimized aircraft energy level 116. When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [accompanying text] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [advises position of the speed brakes] by ¼ (preferable) or ½ (if the second over-energy threshold 124-2 is reached).).
	De Villele fails to explicitly teach to calculate, responsive to the speed-alert, a position of the speed brakes required to put the aircraft back on the assigned descent path, the position is from among fully extended, partially extended, and fully retracted. However, De Villele does teach to change the configuration position of the speed brakes based on the energy level of the aircraft. Although there is not an explicit teaching of a calculation to put the aircraft back on the descent path, an energy threshold is set and a position of the speed brake is determined for each threshold. Therefore, the position of the speed brakes is determined based on the energy of the aircraft and the optimum energy level.  Also, the energy level of the aircraft is optimized along a descent profile (De Villele: [0030] and [0037] "For example, in some embodiments, such as the ones depicted in FIGS. 9-15, which will be described in more detail further below, the rendered image 110 may include a first over-energy threshold 124-1 to indicate when the aircraft airbrakes should be extended by ¼ [position of the speed brakes, partially extended], a second over-energy threshold 124-2 to indicate when the aircraft airbrakes should be extended by ½ [position of the speed brakes, partially extended], etc. Moreover, the under-energy threshold 126 may be used to indicate, for example, when the airbrakes, if extended [fully or partially extended], should be retracted [fully retracted]."  Also, "Then, when the actual energy level 118 reaches the under-energy threshold 126 (FIG. 11), a visual cue 128 will be rendered (not depicted in FIGS. 9-11) to indicate that the aircraft airbrakes should be retracted [position of the speed brakes]. Upon retraction, the actual energy level 118 indicator should again jump to the optimized aircraft energy level 116 [will put back on the assigned descent path] (FIG. 12).").
Additionally, in the same field of endeavor, Burnside explicitly teaches to calculate, responsive to the speed-alert, a position of the speed brakes required to put the aircraft back on the assigned descent path, the position is from among fully extended, partially extended, and fully retracted (Burnside: [0015], [0038], [0039], and [0066] "The speed brake commands, in turn, may be used to deploy the speed brakes. The speed brake command may cause the speed brakes to stay deployed [position of speed brakes in among fully or partially extended] until a new speed brake command issues, or they may cause the speed brake to deploy for a predetermined period of time or until a certain reduction in total energy is achieved."  Also, "Optionally, while the speed brakes are deployed, the method comprises continuing to monitor the actual along-track position and the actual vertical position of the aircraft relative to the corresponding desired positions on the predetermined flight path, and generating speed brake commands and using the speed brake commands to retract the speed brakes [position is fully retracted] once the actual vertical position of the aircraft corresponds to the desired vertical position."  Also, "The length of time the speed brakes are deployed [position of speed brakes, position is fully or partially extended] may be pre-determined or may be calculated on-the-fly [calculate position of speed brakes]. For instance, the speed brakes may be deployed for a period of time to give rise to a rate of total energy reduction to ensure that the aircraft will cancel out its vertical deviation [put aircraft back on assigned descent path] in a given amount of time. Hence, the method may comprise calculating the necessary period of time to achieve the desired vertical position."  Also, "The adjust throttle/speed brake procedure 142 sees either the throttle(s) setting increased to vary the thrust level of the engines 210 or the speed brake(s) 230 deployed to slow the aircraft 200 in response to the deviation in vertical position. For example, if the deviation is found to indicate that the aircraft 200 is too high, the speed brakes 230 are deployed... The response of the aircraft 200 is then monitored and the throttle setting/speed brakes are returned to their nominal setting [calculate position of speed brake] once the actual vertical position returns to the desired vertical position [aircraft back on assigned descent path], as will be described in more detail below.").
De Villele and Burnside are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele to incorporate the teachings of Burnside to calculate a position of the speed brake to put the aircraft back on the descent path because it provides the benefit of assisting the pilots during a high workload situation when the aircraft is descending and to make sure the aircraft follows the descent path. Putting the aircraft back on the assigned descent path provides the additional benefit of increased safety for the passengers, vehicle, and surroundings.
In the alternative, De Villele teaches a system for optimizing the operation of speed brakes in an aircraft, comprising (De Villele: [0001], [0021], and [0036] "The present invention generally relates to aircraft display systems and methods, and more particularly relates to systems and methods for determining and displaying optimized aircraft energy level [optimize operation of speed brake]."  Also, "The processor 104 is coupled to receive flight plan data from the flight plan data source 106 and is configured, upon receipt of these data, to determine the optimized aircraft energy level along a descent profile of the aircraft from cruise altitude down to the aircraft destination."  Also, "When the airbrakes [speed brakes] are appropriately extended, the processor 104 will then command the actual energy level 118 indicator to jump to the optimized aircraft energy level 116."):
A source of a speed-alert that the aircraft has departed an assigned descent path (De Villele: [0041] "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132 [generation of speed alerts], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy [departed from descent path] or under-energy [departed from descent path] thresholds 124, 126, may be variously implemented."); 
And a control module comprising a processor and programmed to receive the speed-alert (De Villele: [0008] and [0041] "The processor is coupled to receive flight plan data, the aircraft speed signal, and the aircraft altitude signal, and is configured to: process the flight plan data to determine the optimized aircraft energy level along a descent profile of the aircraft from cruise altitude down to aircraft destination, continuously process the sensed aircraft speed to determine the actual aircraft kinetic energy level, continuously process the sensed aircraft altitude to determine the actual aircraft potential energy level continuously compare the actual aircraft energy level of the aircraft to the optimized aircraft energy level [receive speed alert], and continuously sum the actual aircraft kinetic energy level and the actual aircraft potential energy level to determine the actual aircraft energy level."  Also, "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132, which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy or under-energy thresholds 124, 126, may be variously implemented." Note that a skilled practitioner would recognize that in order to display an alert, it must first be received to know what to display.);
And display, on a display system, a speed-brake widget with accompanying text that advises the position of the speed brakes in response to the speed-alert (De Villele: [0028], [0034], and [0035] "Referring back to FIG. 1, it is noted that the processor 104 may also be configured to implement additional functions. For example, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 [display system] that cause the display device 102 to render one or more visual cues 128."  Also, "For example, the visual cues 128 may indicate, either graphically or textually [accompanying text], that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "Referring first to FIGS. 9-12, the embodiment in which the processor 104 supplies commands that cause a jump in the indicated actual energy level 118 will be described. In doing so, it is assumed that the aircraft is in an over-energy condition and slowly trending in an increasingly over-energy direction. Thus, as depicted in FIG. 9 [widget], the actual energy level 118 and a single arrow 122 are rendered on the over-energy side of the optimized aircraft energy level 116. When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [accompanying text] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [advises position of the speed brakes] by ¼ (preferable) or ½ (if the second over-energy threshold 124-2 is reached).).
	De Villele fails to explicitly teach to calculate, responsive to the speed-alert, a position of the speed brakes required to put the aircraft back on the assigned descent path, the position is from among fully extended, partially extended, and fully retracted. 
However, De Villele teaches (De Villele: [0030] and [0037] "For example, in some embodiments, such as the ones depicted in FIGS. 9-15, which will be described in more detail further below, the rendered image 110 may include a first over-energy threshold 124-1 to indicate when the aircraft airbrakes should be extended by ¼ [position of the speed brakes, partially extended], a second over-energy threshold 124-2 to indicate when the aircraft airbrakes should be extended by ½ [position of the speed brakes, partially extended], etc. Moreover, the under-energy threshold 126 may be used to indicate, for example, when the airbrakes, if extended [fully or partially extended], should be retracted [fully retracted]."  Also, "Then, when the actual energy level 118 reaches the under-energy threshold 126 (FIG. 11), a visual cue 128 will be rendered (not depicted in FIGS. 9-11) to indicate that the aircraft airbrakes should be retracted [position of the speed brakes]. Upon retraction, the actual energy level 118 indicator should again jump to the optimized aircraft energy level 116 [will put back on the assigned descent path] (FIG. 12).").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to put the aircraft back on the descent path by calculating a speed brake position as similarly shown in De Villele’s [0030] and [0037] use of the energy thresholds to benefit the aircraft by using the optimized energy level of the descent profile. The position of the speed brakes is determined based on the energy of the aircraft and the optimum energy level to provide the benefit of putting the aircraft back in the optimum state along the descent profile.
12.	Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20180075761 A1), in view of Burnside (US 20120053760 A1), and in further view of Min (US 20120253557 A1), or in the alternative, Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20180075761 A1), in view of Min (US 20120253557 A1).
13.	Regarding Claim 4, De Villele and Burnside remains as applied above in Claim 1, and further, Burnside teaches the position of the speed brakes is from among fully extended, partially extended, and fully retracted (Burnside: [0038], [0039], and [0066] "Optionally, while the speed brakes are deployed, the method comprises continuing to monitor the actual along-track position and the actual vertical position of the aircraft relative to the corresponding desired positions on the predetermined flight path, and generating speed brake commands and using the speed brake commands to retract the speed brakes [position is fully retracted] once the actual vertical position of the aircraft corresponds to the desired vertical position."  Also, "The length of time the speed brakes are deployed [position of speed brakes is from among fully or partially extended] may be pre-determined or may be calculated on-the-fly. For instance, the speed brakes may be deployed for a period of time to give rise to a rate of total energy reduction to ensure that the aircraft will cancel out its vertical deviation in a given amount of time. Hence, the method may comprise calculating the necessary period of time to achieve the desired vertical position."  Also, "The adjust throttle/speed brake procedure 142 sees either the throttle(s) setting increased to vary the thrust level of the engines 210 or the speed brake(s) 230 deployed to slow the aircraft 200 in response to the deviation in vertical position. For example, if the deviation is found to indicate that the aircraft 200 is too high, the speed brakes 230 are deployed... The response of the aircraft 200 is then monitored and the throttle setting/speed brakes are returned to their nominal setting once the actual vertical position returns to the desired vertical position, as will be described in more detail below.").
	De Villele and Burnside fail to explicitly teach wherein the widget incorporates a progressive indication of the percent extended. 
	However, in the same field of endeavor, Min teaches the position of the speed brakes is from among fully extended, partially extended, and fully retracted, and wherein the widget incorporates a progressive indication of the percent extended (Min: [0034], [0036], and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "For example, the speed brake recommendation may be expressed as a percentage [indication of percent extended], whereby 0% indicates that no speed brake 162 should be applied [fully retracted] and 100% indicates that the speed brake 162 should be fully deployed [fully extended]."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410  that each represent a recommended speed brake application of 20% [progressive indication of percent extended]. For example, in FIG. 4, three of the lights 410 are illuminated, thereby indicating to the pilot that 60% (i.e., 3.times.20%) of the speed brake should be applied at the speed brake control interface 182 (FIG. 1). The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510  with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8, thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit.").  
De Villele, Burnside, and Min are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele and Burnside to incorporate the teachings of Min to display a progressive indication because it provides the benefit of increased awareness for the pilot while putting the aircraft back on the descent path.
14.	Regarding Claim 5, De Villele, Burnside, and Min remains as applied above in Claim 4, and further, Min teaches partially extended includes a magnitude of application of the speed brakes associated with between 0 and 100 percent extended, and further comprising rendering alphanumeric information indicating, in a control display window (CDU) help window, the magnitude associated with the position of the speed brakes (Min: [0034] and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410 that each represent a recommended speed brake application of 20%... The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510 with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8, thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation [alphanumeric information indicating magnitude] is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit." Note that Figures 4 and 5 display a widget that advises the optimized operation of the speed brakes.  Additionally, Figure 6 displays an alphanumeric indication of the magnitude association with the position of the speed brake.).
15.	Regarding Claim 11, De Villele and Burnside remains as applied above in Claim 10.
	De Villele and Burnside fail to explicitly teach partially extended includes a magnitude of application of the speed brakes associated with between 0 and 100 percent extended, and the control module is further programmed to render alphanumeric information indicating, in a control display window (CDU) help window, the magnitude associated with the position of the speed brakes.
	However, in the same field of endeavor, Min teaches partially extended includes a magnitude of application of the speed brakes associated with between 0 and 100 percent extended, and the control module is further programmed to render alphanumeric information indicating, in a control display window (CDU) help window, the magnitude associated with the position of the speed brakes (Min: [0034] and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410 that each represent a recommended speed brake application of 20%... The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510 with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8, thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation [alphanumeric information indicating magnitude] is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit." Note that Figures 4 and 5 display a widget that advises the optimized operation of the speed brakes.  Additionally, Figure 6 displays an alphanumeric indication of the magnitude association with the position of the speed brake.).
De Villele, Burnside, and Min are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele and Burnside to incorporate the teachings of Min to display an alphanumeric information indication of the magnitude of the position of the speed brakes because it provides the benefit of increased awareness for the pilot while putting the aircraft back on the descent path.
16.	Regarding Claim 12, De Villele, Burnside, and Min remains as applied above in Claim 4, and further, Min teaches to render the speed-brake widget with a progressive indication of the percent extended (Min: [0034], [0036], and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "For example, the speed brake recommendation may be expressed as a percentage [indication of percent extended], whereby 0% indicates that no speed brake 162 should be applied and 100% indicates that the speed brake 162 should be fully deployed."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410  that each represent a recommended speed brake application of 20% [progressive indication of percent extended]. For example, in FIG. 4, three of the lights 410 are illuminated, thereby indicating to the pilot that 60% (i.e., 3.times.20%) of the speed brake should be applied at the speed brake control interface 182 (FIG. 1). The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510  with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8, thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit.").  
17.	Regarding Claim 17, De Villele teaches an aircraft, comprising (De Villele: [0019] "Referring to FIG. 1, a functional block diagram of a display system 100 that may be used for displaying optimized aircraft energy level to a flight crew is depicted. This system 100, which is preferably disposed in an aircraft 101, includes, at least in the depicted embodiment, a display device 102 and a processor 104."): 
A flight management system (FMS) that generates a speed-alert that the aircraft has departed an assigned descent path (De Villele: [0024] and [0041] "For example, in one embodiment, the flight plan data source 106 is implemented using a flight management system (FMS)."  Also, "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132 [generation of speed alerts], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy [departed from descent path] or under-energy [departed from descent path] thresholds 124, 126, may be variously implemented."),
A speed brakes system (De Villele: [0034] and [0042] "For example, the visual cues 128 may indicate, either graphically or textually, that the flight crew should lower flaps, extend airbrakes [speed brakes], increase speed, and/or lower altitude, just to name a few actions."  Also, "For example, the processor 104 may supply commands to appropriate aircraft control systems 134 that will result in lowering of flaps, extending of speed brakes [speed brake system], increasing speed, and/or lowering altitude, just to name a few actions."); 
A display system (De Villele: [0001] "The present invention generally relates to aircraft display systems and methods, and more particularly relates to systems and methods for determining and displaying optimized aircraft energy level."); 
And a control module operationally coupled to the FMS, the speed brakes system, the display system (De Villele: [0024] "For example, in one embodiment, the flight plan data source 106 is implemented using a flight management system (FMS). In one exemplary embodiment, the aircraft data source 108 includes one or more aircraft speed sensors 112 and one or more aircraft altitude sensors 114. The speed sensors 112, which may be implemented using any one of numerous know speed sensors, are each configured to sense aircraft speed and supply an aircraft speed signal representative thereof to the processor 104." Note that in Figure 1, the FMS is coupled to the processor [control module].); 
And display, on the display system, (i) a speed-brake widget with accompanying text that advises the optimized operation of the speed brakes in response to the speed-alert, and (ii) alphanumeric information indicating the magnitude associated with the position of the speed brakes (De Villele: [0028], [0034], and [0035] "Referring back to FIG. 1, it is noted that the processor 104 may also be configured to implement additional functions. For example, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 [display system] that cause the display device 102 to render one or more visual cues 128."  Also, "For example, the visual cues 128 may indicate, either graphically or textually [accompanying text and alphanumeric information], that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "Referring first to FIGS. 9-12, the embodiment in which the processor 104 supplies commands that cause a jump in the indicated actual energy level 118 will be described. In doing so, it is assumed that the aircraft is in an over-energy condition and slowly trending in an increasingly over-energy direction. Thus, as depicted in FIG. 9 [widget], the actual energy level 118 and a single arrow 122 are rendered on the over-energy side of the optimized aircraft energy level 116. When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [accompanying text] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [advises position of the speed brakes] by ¼ (preferable) [magnitude associated with position of speed brake] or ½ (if the second over-energy threshold 124-2 is reached) [magnitude associated with position of speed brake].).  
De Villele fails to explicitly teach the control module comprising a processor programmed to calculate, in response to the speed-alert, an optimized operation of the speed brakes required to put the aircraft back on the assigned descent path, wherein the optimized operation of the speed brakes includes a position from among fully extended, partially extended, and fully retracted, partially extended including a magnitude of application of the speed brakes associated with between 0 and 100 percent extended. However, De Villele does teach to change the configuration position of the speed brakes based on the energy level of the aircraft. Although there is not an explicit teaching of a calculation to put the aircraft back on the descent path, an energy threshold is set and a position of the speed brake is determined for each threshold. Therefore, the position of the speed brakes is determined based on the energy of the aircraft and the optimum energy level.  Also, the energy level of the aircraft is optimized along a descent profile (De Villele: [0030] and [0037] "For example, in some embodiments, such as the ones depicted in FIGS. 9-15, which will be described in more detail further below, the rendered image 110 may include a first over-energy threshold 124-1 to indicate when the aircraft airbrakes should be extended by ¼ [position of the speed brakes], a second over-energy threshold 124-2 to indicate when the aircraft airbrakes should be extended by ½ [position of the speed brakes], etc. Moreover, the under-energy threshold 126 may be used to indicate, for example, when the airbrakes, if extended, should be retracted."  Also, "Then, when the actual energy level 118 reaches the under-energy threshold 126 (FIG. 11), a visual cue 128 will be rendered (not depicted in FIGS. 9-11) to indicate that the aircraft airbrakes should be retracted [position of the speed brakes]. Upon retraction, the actual energy level 118 indicator should again jump to the optimized aircraft energy level 116 [will put back on the assigned descent path] (FIG. 12)."). 
	Additionally, in the same field of endeavor, Burnside explicitly teaches the control module comprising a processor programmed to calculate, in response to the speed-alert, an optimized operation of the speed brakes required to put the aircraft back on the assigned descent path, wherein the optimized operation of the speed brakes includes a position from among fully extended, partially extended, and fully retracted… (Burnside: [0015], [0038], [0039], and [0066] "The speed brake commands, in turn, may be used to deploy the speed brakes. The speed brake command may cause the speed brakes to stay deployed [position of speed brakes in among fully or partially extended] until a new speed brake command issues, or they may cause the speed brake to deploy for a predetermined period of time or until a certain reduction in total energy is achieved."  Also, "Optionally, while the speed brakes are deployed, the method comprises continuing to monitor the actual along-track position and the actual vertical position of the aircraft relative to the corresponding desired positions on the predetermined flight path, and generating speed brake commands and using the speed brake commands to retract the speed brakes [position is fully retracted] once the actual vertical position of the aircraft corresponds to the desired vertical position."  Also, "The length of time the speed brakes are deployed [position of speed brakes, position is fully or partially extended] may be pre-determined or may be calculated on-the-fly [calculate position of speed brakes]. For instance, the speed brakes may be deployed for a period of time to give rise to a rate of total energy reduction to ensure that the aircraft will cancel out its vertical deviation [put aircraft back on assigned descent path] in a given amount of time. Hence, the method may comprise calculating the necessary period of time to achieve the desired vertical position."  Also, "The adjust throttle/speed brake procedure 142 sees either the throttle(s) setting increased to vary the thrust level of the engines 210 or the speed brake(s) 230 deployed to slow the aircraft 200 in response to the deviation in vertical position. For example, if the deviation is found to indicate that the aircraft 200 is too high, the speed brakes 230 are deployed... The response of the aircraft 200 is then monitored and the throttle setting/speed brakes are returned to their nominal setting [calculate position of speed brake] once the actual vertical position returns to the desired vertical position [aircraft back on assigned descent path], as will be described in more detail below.").
De Villele and Burnside are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele to incorporate the teachings of Burnside to calculate a position of the speed brake to put the aircraft back on the descent path because it provides the benefit of assisting the pilots during a high workload situation when the aircraft is descending and to make sure the aircraft follows the descent path. Putting the aircraft back on the assigned descent path provides the additional benefit of increased safety for the passengers, vehicle, and surroundings.
	De Villele and Burnside fail to explicitly teach wherein partially extended including a magnitude of application of the speed brakes associated with between 0 and 100 percent extended.
	However, in the same field of endeavor, Min teaches the optimized operation of the speed brakes includes a position from among fully extended, partially extended, and fully retracted, partially extended including a magnitude of application of the speed brakes associated with between 0 and 100 percent extended (Min: [0020], [0035], [0036], and [0042] "Although not specifically shown, the FMS 110, including the navigation system 120 and guidance system 130, may be implemented with one or more computer processors, such as for example, a microprocessor or digital signal processor capable of performing the functions discussed herein."  Also, "As described below, the speed brake guidance may be calculated [calculate position of speed brake] by the speed brake control system 140 from drag models and/or based on experimental data that relates speed deviations to the position of the speed brake 162 and/or directly to the position of the speed brake control interface 182."  Also, "For example, the speed brake recommendation [optimized operation of speed brake] may be expressed as a percentage [magnitude of application as a percent extended], whereby 0% indicates that no speed brake 162 should be applied [fully retracted] and 100% indicates that the speed brake 162 should be fully deployed [fully extended]."  Also, "For example, the rate at which the speed brake 162 may be applied is greater for relatively large flight path angles than smaller angles. The rate module 832 may be implemented with control laws or algorithms that relate speed brake application rates with flight path angles and other aircraft characteristics.");
And display, on the display system, (i) a speed-brake widget with accompanying text that advises the optimized operation of the speed brakes in response to the speed-alert, and (ii) alphanumeric information indicating the magnitude associated with the position of the speed brakes (Min: [0034] and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410 [widget] that each represent a recommended speed brake application of 20%... The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510 [widget] with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8 [accompanying text], thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation [alphanumeric information indicating magnitude] is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit." Note that Figures 4 and 5 display a widget (and Figure 5 has accompanying text) that advises the optimized operation of the speed brakes.  Additionally, Figure 6 displays an alphanumeric indication of the magnitude association with the position of the speed brake.).  
De Villele, Burnside, and Min are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele and Burnside to incorporate the teachings of Min to determine and display an alphanumeric information indication of the magnitude of the position of the speed brakes, where partially extended includes a percentage extended because it provides the benefit of increased awareness for the pilot while putting the aircraft back on the descent path.
In the alternative, De Villele teaches an aircraft, comprising (De Villele: [0019] "Referring to FIG. 1, a functional block diagram of a display system 100 that may be used for displaying optimized aircraft energy level to a flight crew is depicted. This system 100, which is preferably disposed in an aircraft 101, includes, at least in the depicted embodiment, a display device 102 and a processor 104."): 
A flight management system (FMS) that generates a speed-alert that the aircraft has departed an assigned descent path (De Villele: [0024] and [0041] "For example, in one embodiment, the flight plan data source 106 is implemented using a flight management system (FMS)."  Also, "Returning yet again to FIG. 1, in some embodiments, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 that cause the display device 102 to render one or more alerts 132. These alerts 132 [generation of speed alerts], which are preferably rendered when, for example, the actual energy level 118 reaches one of the over-energy [departed from descent path] or under-energy [departed from descent path] thresholds 124, 126, may be variously implemented."),
A speed brakes system (De Villele: [0034] and [0042] "For example, the visual cues 128 may indicate, either graphically or textually, that the flight crew should lower flaps, extend airbrakes [speed brakes], increase speed, and/or lower altitude, just to name a few actions."  Also, "For example, the processor 104 may supply commands to appropriate aircraft control systems 134 that will result in lowering of flaps, extending of speed brakes [speed brake system], increasing speed, and/or lowering altitude, just to name a few actions."); 
A display system (De Villele: [0001] "The present invention generally relates to aircraft display systems and methods, and more particularly relates to systems and methods for determining and displaying optimized aircraft energy level."); 
And a control module operationally coupled to the FMS, the speed brakes system, the display system (De Villele: [0024] "For example, in one embodiment, the flight plan data source 106 is implemented using a flight management system (FMS). In one exemplary embodiment, the aircraft data source 108 includes one or more aircraft speed sensors 112 and one or more aircraft altitude sensors 114. The speed sensors 112, which may be implemented using any one of numerous know speed sensors, are each configured to sense aircraft speed and supply an aircraft speed signal representative thereof to the processor 104." Note that in Figure 1, the FMS is coupled to the processor [control module].); 
And display, on the display system, (i) a speed-brake widget with accompanying text that advises the optimized operation of the speed brakes in response to the speed-alert, and (ii) alphanumeric information indicating the magnitude associated with the position of the speed brakes (De Villele: [0028], [0034], and [0035] "Referring back to FIG. 1, it is noted that the processor 104 may also be configured to implement additional functions. For example, the processor 104 may be additionally configured to supply image rendering display commands to the display device 102 [display system] that cause the display device 102 to render one or more visual cues 128."  Also, "For example, the visual cues 128 may indicate, either graphically or textually [accompanying text and alphanumeric information], that the flight crew should lower flaps, extend airbrakes, increase speed, and/or lower altitude, just to name a few actions."  Also, "Referring first to FIGS. 9-12, the embodiment in which the processor 104 supplies commands that cause a jump in the indicated actual energy level 118 will be described. In doing so, it is assumed that the aircraft is in an over-energy condition and slowly trending in an increasingly over-energy direction. Thus, as depicted in FIG. 9 [widget], the actual energy level 118 and a single arrow 122 are rendered on the over-energy side of the optimized aircraft energy level 116. When the actual energy level 118 reaches either the first over-energy threshold 124-1 (preferable) or the second over-energy threshold 124-2, a visual cue 128 [accompanying text] will be rendered (not depicted in FIGS. 9-23) to indicate that the aircraft airbrakes should be extended [advises position of the speed brakes] by ¼ (preferable) [magnitude associated with position of speed brake] or ½ (if the second over-energy threshold 124-2 is reached) [magnitude associated with position of speed brake].).  
De Villele fails to explicitly teach the control module comprising a processor programmed to calculate, in response to the speed-alert, an optimized operation of the speed brakes required to put the aircraft back on the assigned descent path, wherein the optimized operation of the speed brakes includes a position from among fully extended, partially extended, and fully retracted, partially extended including a magnitude of application of the speed brakes associated with between 0 and 100 percent extended. 
However, De Villele teaches (De Villele: [0030] and [0037] "For example, in some embodiments, such as the ones depicted in FIGS. 9-15, which will be described in more detail further below, the rendered image 110 may include a first over-energy threshold 124-1 to indicate when the aircraft airbrakes should be extended by ¼ [position of the speed brakes], a second over-energy threshold 124-2 to indicate when the aircraft airbrakes should be extended by ½ [position of the speed brakes], etc. Moreover, the under-energy threshold 126 may be used to indicate, for example, when the airbrakes, if extended, should be retracted."  Also, "Then, when the actual energy level 118 reaches the under-energy threshold 126 (FIG. 11), a visual cue 128 will be rendered (not depicted in FIGS. 9-11) to indicate that the aircraft airbrakes should be retracted [position of the speed brakes]. Upon retraction, the actual energy level 118 indicator should again jump to the optimized aircraft energy level 116 [will put back on the assigned descent path] (FIG. 12).").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to put the aircraft back on the descent path by calculating a speed brake position as similarly shown in De Villele’s [0030] and [0037] use of the energy thresholds to benefit the aircraft by using the optimized energy level of the descent profile. The position of the speed brakes is determined based on the energy of the aircraft and the optimum energy level to provide the benefit of putting the aircraft back in the optimum state along the descent profile.
	De Villele fails to explicitly teach wherein partially extended including a magnitude of application of the speed brakes associated with between 0 and 100 percent extended.
	However, in the same field of endeavor, Min teaches the optimized operation of the speed brakes includes a position from among fully extended, partially extended, and fully retracted, partially extended including a magnitude of application of the speed brakes associated with between 0 and 100 percent extended (Min: [0020], [0035], [0036], and [0042] "Although not specifically shown, the FMS 110, including the navigation system 120 and guidance system 130, may be implemented with one or more computer processors, such as for example, a microprocessor or digital signal processor capable of performing the functions discussed herein."  Also, "As described below, the speed brake guidance may be calculated [calculate position of speed brake] by the speed brake control system 140 from drag models and/or based on experimental data that relates speed deviations to the position of the speed brake 162 and/or directly to the position of the speed brake control interface 182."  Also, "For example, the speed brake recommendation [optimized operation of speed brake] may be expressed as a percentage [magnitude of application as a percent extended], whereby 0% indicates that no speed brake 162 should be applied [fully retracted] and 100% indicates that the speed brake 162 should be fully deployed [fully extended]."  Also, "For example, the rate at which the speed brake 162 may be applied is greater for relatively large flight path angles than smaller angles. The rate module 832 may be implemented with control laws or algorithms that relate speed brake application rates with flight path angles and other aircraft characteristics.");
And display, on the display system, (i) a speed-brake widget with accompanying text that advises the optimized operation of the speed brakes in response to the speed-alert, and (ii) alphanumeric information indicating the magnitude associated with the position of the speed brakes (Min: [0034] and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410 [widget] that each represent a recommended speed brake application of 20%... The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510 [widget] with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8 [accompanying text], thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation [alphanumeric information indicating magnitude] is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit." Note that Figures 4 and 5 display a widget (and Figure 5 has accompanying text) that advises the optimized operation of the speed brakes.  Additionally, Figure 6 displays an alphanumeric indication of the magnitude association with the position of the speed brake.).  
De Villele and Min are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele to incorporate the teachings of Min to determine and display an alphanumeric information indication of the magnitude of the position of the speed brakes, where partially extended includes a percentage extended because it provides the benefit of increased awareness for the pilot while putting the aircraft back on the descent path.
18.	Regarding Claim 18, De Villele, Burnside, and Min remains as applied above in Claim 17, and further, Min teaches to render the speed-brake widget with a progressive indication of the percent extended (Min: [0034], [0036], and [0038] "The speed brake recommendation may be displayed to the pilot for implementation at the speed brake control interface 182. In one exemplary embodiment, the speed brake control system 140 generates the display control signals associated with the speed brake recommendation for rendering on the display unit 170. In other embodiments, the speed brake control system 140 provides the speed brake recommendation to the display unit 170 for generation of the display control signals and subsequent display."  Also, "For example, the speed brake recommendation may be expressed as a percentage [indication of percent extended], whereby 0% indicates that no speed brake 162 should be applied [fully retracted] and 100% indicates that the speed brake 162 should be fully deployed [fully extended]."  Also, "FIG. 4 includes a series of five lights (e.g., LEDs) 410  that each represent a recommended speed brake application of 20% [progressive indication of percent extended]. For example, in FIG. 4, three of the lights 410 are illuminated, thereby indicating to the pilot that 60% (i.e., 3.times.20%) of the speed brake should be applied at the speed brake control interface 182 (FIG. 1). The representation 500 of speed brake recommendation in FIG. 5 includes an incremented dial 510  with a pointer 520 that indicates the recommended speed brake application. For example, in FIG. 5, the pointer 520 is pointing to a value of 8, thereby indicating to the pilot that a value of 8 should be applied on a corresponding labeled value scale at the speed brake control interface 182 (FIG. 1). In FIG. 6, the representation 600 of speed brake recommendation is provided in a scratch pad area 610 of the display unit 170, which in this embodiment is a multi-function control and display unit.").
19.	Claims 6, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20180075761 A1), in view of Burnside (US 20120053760 A1), in view of Min (US 20120253557 A1), and in further view of Miller (US 20210041242 A1).
20.	Regarding Claim 6, De Villele, Burnside, and Min remains as applied above in Claim 5.
De Villele in view Burnside, and in further view of Min discloses the claimed invention except for explicitly teaching ceasing displaying the widget and accompanying text when the aircraft is brought back to the assigned descent path.  It would have been an obvious matter of design choice to remove the widget and text from the display screen, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the widget and text being constantly displayed on the display screen.
Additionally, in the same field of endeavor, Miller teaches ceasing displaying the widget and accompanying text when the aircraft has been brought back to its assigned descent path (Miller: [0047], [0049], and [0053] "The second area may overlap both the first area and the map. In this manner, available space on a limited screen size can still be presented prominently, but then removed when no longer useful."  Also, "The second pop-up window [widget with accompanying text] displays a recommendation to perform one of: increase speed, maintain speed, and decrease speed to achieve the adjustment. The second pop-up window may further display a second recommendation that indicates a numerical value of a recommended speed change [accompanying text] for the aircraft to achieve the adjustment."  Also, "Returning to displaying the second pop-up window at step 314, in either or both of the second area and the third area, map symbols and text may be displayed using a font size that is larger than the font sizes and map symbols used on the map or in the first area. In this manner, the important information that the user seeks is displayed more prominently and is displayed in a manner easier for the user to view. Once the user is finished with the information, the pop-up overlays of the second and third areas may be removed [ceasing displaying the widget] so that the user again only sees the map.").  
De Villele, Burnside, Min, and Miller are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele, Burnside, and Min to incorporate the teachings of Miller to cease displaying the widget and text when the aircraft has been brought back to its assigned descent path because it provides the benefit to remove information that is not needed to be presented to the pilots at a current time. The decluttering of the display provides the benefit of displaying the most prominent information which can be used to increase the pilot’s awareness.
21.	Regarding Claim 13, De Villele, Burnside, and Min remains as applied above in Claim 12.
De Villele in view Burnside, and in further view of Min discloses the claimed invention except for explicitly teaching to cease displaying the speed-brake widget and accompanying text when the aircraft has been brought back to its assigned descent path.  It would have been an obvious matter of design choice to remove the widget and text from the display screen, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the widget and text being constantly displayed on the display screen.
Additionally, in the same field of endeavor, Miller teaches to cease displaying the speed-brake widget and accompanying text when the aircraft has been brought back to its assigned descent path (Miller: [0047], [0049], and [0053] "The second area may overlap both the first area and the map. In this manner, available space on a limited screen size can still be presented prominently, but then removed when no longer useful."  Also, "The second pop-up window [widget with accompanying text] displays a recommendation to perform one of: increase speed, maintain speed, and decrease speed to achieve the adjustment. The second pop-up window may further display a second recommendation that indicates a numerical value of a recommended speed change [accompanying text] for the aircraft to achieve the adjustment."  Also, "Returning to displaying the second pop-up window at step 314, in either or both of the second area and the third area, map symbols and text may be displayed using a font size that is larger than the font sizes and map symbols used on the map or in the first area. In this manner, the important information that the user seeks is displayed more prominently and is displayed in a manner easier for the user to view. Once the user is finished with the information, the pop-up overlays of the second and third areas may be removed [ceasing displaying the widget] so that the user again only sees the map.").  
De Villele, Burnside, Min, and Miller are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele, Burnside, and Min to incorporate the teachings of Miller to cease displaying the widget and text when the aircraft has been brought back to its assigned descent path because it provides the benefit to remove information that is not needed to be presented to the pilots at a current time. The decluttering of the display provides the benefit of displaying the most prominent information which can be used to increase the pilot’s awareness.
22.	Regarding Claim 14, De Villele, Burnside, Min, and Miller remain as applied above in Claim 13, and further, De Villele teaches to determine that the position of the speed brakes required to put the aircraft back on the assigned descent path follows a decreasing trend; and render the speed-brake widget with a decreasing trend indication (De Villele: [0027] and [0029] "The rendered image 110 also indicates how the actual aircraft energy level differs from the optimized aircraft energy level 118, and how the actual aircraft energy level is trending relative to the optimized aircraft energy level 122, by preferably comparing, as described above, the actual aircraft energy level of the aircraft to the optimized aircraft energy level."  Also, "In other examples, such as depicted in FIG. 3, the actual energy level 118 and a single arrow 122 [decreasing trend indication] are rendered on the under-energy side of optimum, which indicates that the actual energy level 118 is below the optimized aircraft energy level 116 but is trending in that direction [decreasing trend] relatively slower than in FIG. 1.").  
23.	Regarding Claim 15, De Villele, Burnside, Min, and Miller remain as applied above in Claim 13, and further, De Villele teaches to determine that position of the speed brakes required to put the aircraft back on the assigned descent path of the speed brakes follows an increasing trend; and render the speed-brake widget with an increasing trend indication (De Villele: [0027] and [0029] "The rendered image 110 also indicates how the actual aircraft energy level differs from the optimized aircraft energy level 118, and how the actual aircraft energy level is trending relative to the optimized aircraft energy level 122, by preferably comparing, as described above, the actual aircraft energy level of the aircraft to the optimized aircraft energy level."  Also, "As FIG. 4 depicts, the actual energy level 118 and a single arrow 122 [increasing trend indication] are rendered on the over-energy side of the optimized aircraft energy level 116, which indicates that the actual energy level 118 is above the optimized aircraft energy level 116 and is trending in that direction [increasing trend] relatively slowly.").  
24.	Regarding Claim 19, De Villele, Burnside, and Min remains as applied above in Claim 18.
De Villele in view Burnside, and in further view of Min discloses the claimed invention except for explicitly teaching to cease displaying the speed-brake widget and accompanying text when the aircraft has been brought back to its assigned descent path.  It would have been an obvious matter of design choice to remove the widget and text from the display screen, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the widget and text being constantly displayed on the display screen.
Additionally, in the same field of endeavor, Miller teaches to cease displaying the speed-brake widget and accompanying text when the aircraft has been brought back to its assigned descent path (Miller: [0047], [0049], and [0053] "The second area may overlap both the first area and the map. In this manner, available space on a limited screen size can still be presented prominently, but then removed when no longer useful."  Also, "The second pop-up window [widget with accompanying text] displays a recommendation to perform one of: increase speed, maintain speed, and decrease speed to achieve the adjustment. The second pop-up window may further display a second recommendation that indicates a numerical value of a recommended speed change [accompanying text] for the aircraft to achieve the adjustment."  Also, "Returning to displaying the second pop-up window at step 314, in either or both of the second area and the third area, map symbols and text may be displayed using a font size that is larger than the font sizes and map symbols used on the map or in the first area. In this manner, the important information that the user seeks is displayed more prominently and is displayed in a manner easier for the user to view. Once the user is finished with the information, the pop-up overlays of the second and third areas may be removed [ceasing displaying the widget] so that the user again only sees the map.").  
De Villele, Burnside, Min, and Miller are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele, Burnside, and Min to incorporate the teachings of Miller to cease displaying the widget and text when the aircraft has been brought back to its assigned descent path because it provides the benefit to remove information that is not needed to be presented to the pilots at a current time. The decluttering of the display provides the benefit of displaying the most prominent information which can be used to increase the pilot’s awareness.
25.	Regarding Claim 20, De Villele, Burnside, Min, and Miller remain as applied above in Claim 19, and further, De Villele teaches to determine when the optimized application of the speed brakes indicates an decreasing trend; render the speed-brake widget with a decreasing trend indication when the optimized application of the speed brakes indicates an decreasing trend (De Villele: [0027] and [0029] "The rendered image 110 also indicates how the actual aircraft energy level differs from the optimized aircraft energy level 118, and how the actual aircraft energy level is trending relative to the optimized aircraft energy level 122, by preferably comparing, as described above, the actual aircraft energy level of the aircraft to the optimized aircraft energy level."  Also, "In other examples, such as depicted in FIG. 3, the actual energy level 118 and a single arrow 122 [decreasing trend indication] are rendered on the under-energy side of optimum, which indicates that the actual energy level 118 is below the optimized aircraft energy level 116 but is trending in that direction [decreasing trend] relatively slower than in FIG. 1.");
And determine when the optimized application of the speed brakes indicates an increasing trend; and render the speed-brake widget with an increasing trend indication when the optimized application of the speed brakes indicates an increasing trend (De Villele: [0027] and [0029] "The rendered image 110 also indicates how the actual aircraft energy level differs from the optimized aircraft energy level 118, and how the actual aircraft energy level is trending relative to the optimized aircraft energy level 122, by preferably comparing, as described above, the actual aircraft energy level of the aircraft to the optimized aircraft energy level."  Also, "As FIG. 4 depicts, the actual energy level 118 and a single arrow 122 [increasing trend indication] are rendered on the over-energy side of the optimized aircraft energy level 116, which indicates that the actual energy level 118 is above the optimized aircraft energy level 116 and is trending in that direction [increasing trend] relatively slowly.").  
26.	Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20180075761 A1), in view of Burnside (US 20120053760 A1), in view of Min (US 20120253557 A1), in view of Miller (US 20210041242 A1), and in further view of Lepage (US 20160274739 A1).
27.	Regarding Claim 7, De Villele, Burnside, Min, and Miller remain as applied above in Claim 6, and further, De Villele teaches the display system is a multi-function display system (MFD), and further comprising displaying the widget and accompanying text in an area on the MFD… (De Villele: [0020] "For example, the display device 102 may implement one or more of a multi-function display (MFD), a three-dimensional MFD, a primary flight display (PFD)…"  Also, note De Villele in view of Burnside, in view of Min, and in further view of Miller discloses the claimed invention except for explicitly teaching displaying the widget and text in an area on the MFD that is used for engine indicators.  It would have been an obvious matter of design choice to display the widget and text in an area on MFD used for engine indicators, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the widget and text displayed in an area not used for engine indicators.).
	De Villele fails to explicitly teach the display system is a multi-function display system (MFD), and further comprising displaying the widget and accompanying text in an area on the MFD that is used for engine indicators.
	However, in the same field of endeavor, Lepage teaches the display system is a multi-function display system (MFD), and further comprising displaying the widget and accompanying text in an area on the MFD that is used for engine indicators (Lepage: [0119], [0122], [0142] "In particular, the acceleration control module 52 is configured to generate a control signal of the propulsion system 7, in order to modify the thrust of the aircraft 5, and/or a control signal of the devices 9 modifying the drag, in particular the air brakes 11 and spoilers 13, and/or devices 17 modifying the trajectory of the aircraft 5."  Also, "Conversely, when the acceleration of the aircraft 5 becomes below the lower acceleration bound Acc.sub.Min, the acceleration control module 52 is configured first generate a control signal of the drag modifying devices 9, in particular a signal to withdraw the air brakes 11 and/or spoilers 13, in order to decrease the drag of the aircraft 5. Then, if the acceleration control module 52 remains activated despite this action, i.e., if the acceleration of the aircraft remains below the lower acceleration bound Acc.sub.Min, the acceleration control module 52 is configured to generate a control signal for the thrust of the aircraft 5, designed to increase the thrust of the aircraft 5."  Also, "Furthermore, the display device 34 is configured to display information relative to the actions performed by the acceleration control module 52, in particular to indicate a modification in the drag, thrust [display widget in area of engine indicators] and/or trajectory by the acceleration control module 52. Such a display makes it possible to keep the crew informed and thus to minimize disruptions to manual piloting." Note that a skilled practitioner would recognize that if an indication for drag or thrust can be displayed on the screen, then the display widget/text in displayed in an area used for engine indicators.).
De Villele, Burnside, Min, Miller, and Lepage are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele, Burnside, Min, and Miller to incorporate the teachings of Lepage to display speed brake and thrust indicators on the display. It would have been obvious to combine to include the widget and text (for the speed brakes) in an area used for engine indicators because it provides the benefit of minimizing disruptions for pilots and increasing awareness.
28.	Regarding Claim 8, De Villele, Burnside, Min, Miller, and Lepage remains as applied above in Claim 7, and further, De Villele teaches determining that the position of the speed brakes that will put the aircraft back on the assigned descent path follows a decreasing trend; and rendering the widget with a decreasing trend indication (De Villele: [0027] and [0029] "The rendered image 110 also indicates how the actual aircraft energy level differs from the optimized aircraft energy level 118, and how the actual aircraft energy level is trending relative to the optimized aircraft energy level 122, by preferably comparing, as described above, the actual aircraft energy level of the aircraft to the optimized aircraft energy level."  Also, "In other examples, such as depicted in FIG. 3, the actual energy level 118 and a single arrow 122 [decreasing trend indication] are rendered on the under-energy side of optimum, which indicates that the actual energy level 118 is below the optimized aircraft energy level 116 but is trending in that direction [decreasing trend] relatively slower than in FIG. 1.").
29.	Regarding Claim 9, De Villele, Burnside, Min, Miller, and Lepage remains as applied above in Claim 7, and further, De Villele determining that the position of the speed brakes that will put the aircraft back on the assigned descent path follows an increasing trend; and rendering the widget with an increasing trend indication (De Villele: [0027] and [0029] "The rendered image 110 also indicates how the actual aircraft energy level differs from the optimized aircraft energy level 118, and how the actual aircraft energy level is trending relative to the optimized aircraft energy level 122, by preferably comparing, as described above, the actual aircraft energy level of the aircraft to the optimized aircraft energy level."  Also, "As FIG. 4 depicts, the actual energy level 118 and a single arrow 122 [increasing trend indication] are rendered on the over-energy side of the optimized aircraft energy level 116, which indicates that the actual energy level 118 is above the optimized aircraft energy level 116 and is trending in that direction [increasing trend] relatively slowly.").  
30.	Regarding Claim 16, De Villele, Burnside, Min, Miller, and Lepage remains as applied above in Claim 13, and further, Min teaches to calculate an application of throttles in response to the speed-alert (Min: [0002], [0028], and [0041] "As an example, the FMS may chart a vertical descent segment at a target speed. If conditions change or if the descent segment is not flown as expected, the aircraft may be above or below the target speed. In such a scenario, the pilot will adjust the thrust or engage a speed brake in an attempt to meet the target speed."  Also, "The actuators 160 further include a throttle that adjusts the speed of the aircraft by respectively increasing or decreasing power to the engine according to the throttle commands from the auto-pilot system 150 or the pilot."  Also, "The pre-processing module 730 may further receive signals labeled as configurable attribute signals 706, which collectively may include various signals representing the points at which the speed brake control system 140 is activated or deactivated, including one or more of the following... and the thrust mode indicator [calculation of application of throttles].").
	De Villele, Burnside, Min, and Miller fail to explicitly teach the display the application of the throttles next to the widget.  However, it would have been an obvious matter of design choice to display the throttles next to the widget, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without displaying the application of the throttles next to the widget.
	Additionally, in the same field of endeavor, Lepage teaches to display the application of the throttles next to the widget (Lepage: [0119], [0122], and [0142] "In particular, the acceleration control module 52 is configured to generate a control signal of the propulsion system 7, in order to modify the thrust of the aircraft 5, and/or a control signal of the devices 9 modifying the drag, in particular the air brakes 11 and spoilers 13, and/or devices 17 modifying the trajectory of the aircraft 5."  Also, "Conversely, when the acceleration of the aircraft 5 becomes below the lower acceleration bound Acc.sub.Min, the acceleration control module 52 is configured first generate a control signal of the drag modifying devices 9, in particular a signal to withdraw the air brakes 11 and/or spoilers 13, in order to decrease the drag of the aircraft 5. Then, if the acceleration control module 52 remains activated despite this action, i.e., if the acceleration of the aircraft remains below the lower acceleration bound Acc.sub.Min, the acceleration control module 52 is configured to generate a control signal for the thrust of the aircraft 5 [calculate application of throttles], designed to increase the thrust of the aircraft 5."  Also, "Furthermore, the display device 34 is configured to display information relative to the actions performed by the acceleration control module 52, in particular to indicate a modification in the drag, thrust [display widget in area of engine indicators] and/or trajectory by the acceleration control module 52. Such a display makes it possible to keep the crew informed and thus to minimize disruptions to manual piloting." Note that a skilled practitioner would recognize that if an indication for drag or thrust can be displayed on the screen, then the display widget/text in displayed in an area used for engine indicators.).
De Villele, Burnside, Min, Miller, and Lepage are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify De Villele, Burnside, Min, and Miller to incorporate the teachings of Lepage to display speed brake and thrust indicators on the display. It would have been obvious to combine to include the widget and text (for the speed brakes) in an area used for engine indicators because it provides the benefit of minimizing disruptions for pilots and increasing awareness.

Prior Art
31.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Bataillon (US 20160116917 A1)
Lacko (US 20130218374 A1)
McDonald (US 20140358415 A1)
Zammit (US 20160063867 A1)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663